Citation Nr: 0510171
Decision Date: 04/08/05	Archive Date: 06/28/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-21 364	)	DATE APR 27 2005
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


ORDER

The following corrections are made in a decision issued by the Board in this case on April 8, 2005:

On page 2, FINDINGS OF FACT number 3, line 1. for the establishment TDIU is corrected to read for the establishment TDIU on an extraschedular basis 

On page 2, CONCLUSION OF LAW An effective date of April 24, 2000, for the award of TDIU is warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 5103, 5104, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.340, 3.341(a), 3.400(o),(q)(ii),(r) (2004), is corrected to read An effective date of April 24, 2000, for the award of TDIU, on an extraschedular basis is warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 5103, 5104, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.340, 3.341(a), 3.400(o),(q)(ii),(r), 4.16(b) (2004).

Add the following phrase to the end of the last line on page 7, ,on an extraschedular basis.

	Add the following phrase to the end of the ORDER on page 8: ,on an extraschedular basis.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0510171	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2002, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from June 1957 to 
June 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that increased the rating for the veteran's service-connected 
low back disability to 60 percent and granted TDIU, with an 
effective date of February 5, 2002.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue for 
an earlier effective date for the award of TDIU have been 
obtained by VA.

2.  A claim service connection for low back disability was 
received on April 24, 2000.

3.  The earliest effective date for the establishment TDIU is 
April 24, 2000, the date of receipt of the veteran's claim 
for service connection.


CONCLUSION OF LAW

An effective date of April 24, 2000, for the award of TDIU is 
warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 5103, 5104, 
5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 
3.151(a), 3.159, 3.340, 3.341(a), 3.400(o),(q)(ii),(r) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In an August 2002 rating action, the RO granted TDIU and 
established February 5, 2002 as the effective date for the 
TDIU.  A timely notice of disagreement (NOD) to the effective 
date was received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003. In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

In any event, as described below, the RO has conducted 
exhaustive development in effort to obtain evidence in 
support of the veteran's claim.  The veteran and his 
representative have been duly informed of such efforts, and 
have not responded to the RO's requests for further 
information.

Factual Background

In April 1964, the RO determined that service connection for 
"spondylisthesis" with low back strain was not warranted.  

A September 1998 statement from a private physician indicates 
that the veteran was disabled from his job which involved 
lifting up to 300 boxes of apples, each weighing about 40 
pounds.  An October 1999 statement from the same physician 
indicated that the veteran had been under his care for spinal 
stenosis and a ruptured lumbar disc.  He noted that the 
veteran had undergone disc excision surgery in July 1998 and 
had continued to have intractable pain that was refractory to 
medication.  He opined that the veteran could not return to 
his job as a truck driver due to limitations caused by his 
back disability.

Private treatment records from June 2000 indicate a new disc 
herniation.  It was noted that the veteran had been accepted 
for Worker's Compensation.  The veteran inquired whether the 
new herniation could have been related to his low back 
injuries in service, and provided records of treatment for 
lumbosacral injuries in service.  The physician indicated 
that such injuries could be a factor that precipitated the 
disc herniation.

On VA examination in November 2000, the veteran reported that 
he was in receipt of Social Security disability due to his 
low back problems.  He indicated that he had been a truck 
driver until he had suffered a twisting injury while lifting 
a heavy crate of apples.  He indicated that he had been 
covered by Worker's Compensation for ensuing surgery.  The 
examiner noted that X-rays taken in service identified 
spondylolysis.  The impression was chronic recurrent low back 
strain and spondylolysis.  The examiner indicated that the 
spondylolysis was certain to have existed prior to the 
veteran's entering the service.  He noted that the veteran's 
lumbar disc disease was note related to the other diagnoses 
and developed later in life.  In a December 2000 addendum, 
the examiner noted that the two diagnoses provided in the 
examination report might be totally indistinguishable.

By a rating action dated in December 2000, the RO granted 
service connection for low back strain and determined that a 
40 percent evaluation was warranted, effective April 24, 
2000.  The veteran was properly notified of that rating 
action.

The veteran submitted his claim of entitlement to TDIU and 
for an increased rating for his back disability in February 
2002.  

On VA examination in July 2002, the veteran complained of 
constant low back pain, left lower extremity pain, and pain 
with weight bearing.  The assessment was chronic low back 
strain, myofascial dysfunction, degenerative disc disease as 
shown on previous X-rays.  The examiner concluded that the 
veteran was not employable for any type of position that 
would require prolonged weight bearing or any heavy lifting 
greater than 20 or 30 pounds.

By a rating action dated in August 2002, the RO increased the 
evaluation for the veteran's low back disability to 60 
percent and granted TDIU.  The effective date was established 
as February 5, 2002, the date of receipt of the veteran's 
claim.

In December 2002, the RO requested an additional opinion from 
the July 2002 VA examiner.  He responded in December 2002, 
noting that it may be impossible to separate the symptoms of 
the veteran's low back strain and those of spondylosis or 
disc disease.  He indicated that it was quite clear that the 
veteran's lower extremity pain was resolved following 
discectomy.  He concluded that it was as likely as not that 
the veteran's unemployability was secondary to spondylosis 
and not to the low back strain.  

Social Security Administration (SSA) records received in June 
2003 indicate that the veteran was in receipt of benefits due 
to discogenic and degenerative disorders of the back.  SSA 
determined that the veteran's disability began in May 1998.  
The veteran's application for benefits indicates that he 
first sought treatment for a low back injury in June 1998.

Analysis

The type of claim that is at issue here, a TDIU claim, 
qualifies as a claim for increased disability compensation 
and is subject to the more specific criteria under 38 
U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2004), which sets forth the method of 
determining the effective date of an increased evaluation.  
The general rule provides that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefore." 38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation. In that regard, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2004).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2004).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2004).

In this case, the evidence of record indicates that service 
connection was granted for low back disability in December 
2000.  The effective date for the award was determined to be 
April 24, 2000.  

The Board has reviewed the record and has determined that at 
the time of the original VA medical examination in November 
2000, the veteran informed VA that he was in receipt of 
Social Security Administration (SSA) disability benefits 
based on his low back disability.  This can be construed as 
an informal claim for TDIU.  Furthermore, once VA was put on 
notice that the veteran was in receipt of SSA disability 
benefits, the VA had a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Now that these records 
have been obtained, it is apparent to the Board that the low 
back disability for which the veteran was service-connected 
is the same disability as that for which he was awarded SSA 
disability benefits.  

Consequently, the Board finds that had an informal claim 
arose when the veteran indicated that he was in receipt of 
SSA disability benefits for his low back.  Had this been 
properly pursued, it would have been reasonable to conclude 
that the veteran was totally disabled due to service-
connected disability on April 24, 2000, and this is the date 
on which it could be factually ascertained that an award of 
TDIU was warranted.  Accordingly, the Board concludes that 
the criteria for an effective date prior to February 5, 2002, 
for a TDIU have been met.

ORDER

Entitlement to an effective date earlier of April 24, 2000, 
for a grant of TDIU is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



